Title: From Thomas Jefferson to John Oliver, 30 May 1797
From: Jefferson, Thomas
To: Oliver, John


                    
                        Sir
                        Philadelphia May 30. 1797
                    
                    Tho strongly impressed myself against the possibility of forming a self moving machine, yet I do not place among impossibilities the invention of a machine whose moving power may be constantly renewed by some of the natural agents every where present, as air, gravity &c. If your son has invented any thing effectual in this way he will need no other patronage than the importance and value of his own discovery. When his invention shall be perfectly matured, and it’s performance so certain as to prove itself by it’s action and leave nothing to hypothesis, I presume he will bring it forward here to avail himself of it’s advantages. Should I be here, I shall certainly be one of the forwardest to do justice to his invention, and contribute my mite to the public reputation he will deserve. The law will sufficiently secure to him the emoluments arising from it. Sincerely wishing his discoveries may fulfill expectation I am Sir Your most obedt. servt
                    
                        Th: Jefferson
                    
                